Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 13/837478, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1-9 lacks support in the earlier filed application because as explained in the section title “priority” below, prior filed applications 13/827478 and 15/489244 do not provide support for claims 1-9 and thus the effective filing date of at least one claim in the application appears to be 6/17/2016, the filing date of provisional application 62/351634. 
Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).


DETAILED ACTION
 
This action is responsive to the amendment filed on 5/20/2022 to the Application filed on 4/29/2021.  
The present application is a continuation of and claims priority to U.S. patent application Ser. No. 15/627,120, filed Jun. 19, 2017 which is a continuation of and claim priority to U.S. patent application Ser. No. 15/489,244 filed Apr. 17, 2017 which is a continuation-in-part of and claims priority to U.S. patent application Ser. No. 13/837,478 filed Mar. 15, 2013.  In addition, U.S. patent application Ser. No. 15/627,120, filed Jun. 19, 2017 claims priority to U.S. Patent Application Ser. No. 62/351,634 filed Jul. 17, 2016  
Claims 1-9 are pending in the case.  Claim 1 is an independent claim.


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 13/837478 and No. 15489/244, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed applications 13/837478 and No. 15489/244 do not appear to provide disclosure for claims 1-9 of the instant application.  For example, prior filed applications No. 13/837478 and No. 15489/244 do not provide disclosure for limitations “determining an identifier identifying a trending topic on a social networking system, wherein the trending topic is a topic of a plurality of social media posts posted on the social networking system”, “generating a communication channel within a communication platform based on the common identifier, the communication channel identified by the trending topic”, “in response to a join request from each of a plurality of users, connecting the plurality of users to the communication channel identified by the trending topic”, and “monitoring the social network system for determining if the identifier continues to identify the trending topic on the social network system to maintain the communication channel while the identifier identifies the trending topic” recited in independent claim 1.  

Application No. 13/837478 and Application No. 15489/244 do not appear to provide disclosure of Figures 2, 3, 4, and 15-17 as they have been added to the parent application 15/627120.
Application No. 13/837478 do not appear to provide disclosure of paragraphs [0008], [0099]-[0101], [0103]-[0109], and [0116]-[0127] as they have been added to parent application 15/627120. 
Application No. 15/489244 do not appear to provide disclosure of paragraphs [0008], [0055]-[0058] as they have been added to the parent application 15/627120.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez, U.S. Patent Application Publication No. 2014/0235215, filed on 2/19/2013 (hereinafter Perez) in view of Rao, U.S. Patent Application Publication No. 10021059, filed on 5/9/2016 (hereinafter Rao) in view of Griffin, U.S. Patent Application Publication No. 20140025734 filed on 7/18/2012 (hereinafter Griffin).

As for independent claim 1, Perez discloses a method for multi-party communication comprising: 
(Perez paragraph [0011]-[0015] discloses participants communicating in internet-based CB-simulation conferencing (CBI) system)
determining an identifier identifying a topic on a networking system 
(Perez [0028] discloses determining an identifier, conference category 24, identifying topic of interest, such as roads, subjects, and people on a system, as shown in figure 4A);
generating a communication channel within a communication platform based on the identifier, the communication channel identified by the topic 
(Perez paragraph [0013], [0014], [0027] discloses displaying communication channels based on category, roads subject, based on user handle and distance as shown in figure 4A); 
in response to a join request from each of a plurality of users, connecting the plurality of users to the communication channel identified by the topic
(Perez paragraph [0025]-[0026] discloses mobile interface, CBI application software 11, connecting users of mobile devices 19 via  telecommunications network 20 as shown in figure 2B, users with handle 21 - Matt 165 and James 316 have joined the channel as shown in figure 3A, 3B, and 3C);
facilitating audio communication between the plurality of users, including providing a visual display on the communication platform 
(Perez paragraph [0030] discloses providing visual and audio communication, the speech of each participant 15 is transmitted from his/her initiating device 18 to the central server via internet VoIP 26 and conference bridge 12 re-transmits the speaking participant's speech from the central server 27, via the VoIP protocol 26 along with display picture 22 of the speaking participant), 
including visual display of the active audio communication across the communication platform 
(Perez paragraph [0029] discloses communication is in touch-to-talk mode, a participant 15 touches a "talk" button 28 from the application software 11 to participate in the conference discussion as shown in figures 3A-3C).

	Perez does not appear to explicitly disclose trending topics.  However, Rao discloses method comprising:
determining a common identifier identifying trending topic on a social networking system, 
(Rao Col 3 Lines 9-15, Col 3 Lines 44-67 discloses common identifier, hashtag, identifying trending topic, top posts in the last 24 hours as #trending24; Rao [abstract], Col 4 Lines 40-41 discloses posting topics on social network) 
wherein the trending topic is a topic of a plurality of social media posts posted on the social networking system
(Rao Abstract, Col 4 Lines 40-41, Col 3 Lines 44-67 discloses trending topic is topic posted by several users on the social network, top content);
generating a communication channel within a communication platform based on the identifier, the communication channel identified by the trending topic 
(Rao Col 3 Lines 9-15 , Col 3 Lines 44-67 discloses creating channels based on trending topic, The social channels to be created based on trending topics and semantic analysis, Various channels may be created including for example: Top posts in the last 24 hours; Rao Col 8 Lines 29-35, Col 8 Lines 60-65 discloses creating channels based on trending topic, channel created when post exceed threshold; Rao Col 1 Lines 40-52 and Rao Col 2 Lines 1-12 discloses social networking system). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rao with Perez for the benefit of being able to “enable users to effectively post messages publicly, privately, semi-privately to one or more channels, groups, people, and networks”, (Rao Col 1 Lines 53-55).

Perez does not appear to explicitly disclose method comprising monitoring the social networking system for determining if the common identifier continues to identify the trending topic on the social networking system to maintain the communication channel while the common identifier identifies the trending topic.   
Rao discloses method wherein common identifier identifying topics (Rao Col 3 Lines 9-15 , Col 3 Lines 44-67 discloses common identifier, hashtag, identifying trending topic, top posts in the last 24 hours as #trending24). 
Griffin discloses method 
wherein the trending topic is a topic of a plurality of social media posts posted on the social networking system 
(Griffin paragraph [0004], [0013], [0025], [0035], [0036] discloses trending topic is topic with sufficient frequency of activity; Griffin paragraph [0023] discloses activity includes posting)
monitoring the social networking system for determining if the identifier continues to identify the trending topic on the social networking system to maintain the communication channel while the identifier identifies the trending topic 
(Griffin paragraph [0051] discloses monitoring social networking system to determine the identifier continues to identify the trending topic, server continues to monitor trending topic and may suggest community be closed if there is lack of activity over a specified period of time, when the topic is no longer trending).  
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Griffin’s method of monitoring the social networking system for determining if the identifier continues to identify the trending topic on the social networking system to maintain the communication channel while the identifier identifies the trending topic with Rao’s method wherein common identifier identifying topics and Perez for a method of monitoring the social networking system for determining if the common identifier continues to identify the trending topic on the social networking system to maintain the communication channel while the common identifier identifies the trending topic. 
One would have been motivated to make such a combination for the benefit of “utilizing trending [topics]… that may bring participants together within a social environment or platform”, (Griffin [0004]).

As for claim 2, limitations of parent claim 1 have been discussed above.  Rao discloses method wherein 
the media platform is a social media platform for users communicating short messages 
(Rao Col 5 Lines 40-45 discloses media platform is social media platform; "In various embodiments, the social networking and messaging platform may include various forms of communication including SMS, text, messages, photo, video, wifi-based calling, phone calling, SIP calling, and session initiation to landline calls", Rao Col 5 Lines 40-45). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rao with Perez and Griffin for the benefit of being able to “enable users to effectively post messages publicly, privately, semi-privately to one or more channels, groups, people, and networks”, (Rao Col 1 Lines 53-55). 

As for claim 3, limitations of parent claim 1 have been discussed above.  Rao discloses method wherein the common identifier is a hashtag 
("Channels may be identified with a unique identifier and a public identifier with a prefix such as an hashtag # symbol or a #CH:<name> symbol for example", Rao Col 3 Lines 1-15). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rao with Perez and Griffin for the benefit of being able to “enable users to effectively post messages publicly, privately, semi-privately to one or more channels, groups, people, and networks”, (Rao Col 1 Lines 53-55). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Rao discloses method comprising terminating the communication channel (Rao Col 3 Lines 44-67 discloses channels can be terminated, have a specified time to live) and method wherein common identifier identifies topics (Rao Col 3 Lines 9-15, Col 3 Lines 44-67 discloses common identifier, hashtag, identifying trending topic, top posts in the last 24 hours as #trending24). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Rap with Perez and Griffin for the benefit of being able to “enable personal, corporate, interest-based, college, family or social network channels with privacy settings”, (Rao Abstract). 

Griffin discloses method comprising determining the identifier is no longer trending; and terminating the communication channel 
(Griffin paragraph [0051] discloses terminating community that is no longer trending; "The server(s) 20 monitor community activity and, at 150, take any action that may be deemed necessary to maintain optimum and efficient performance of the platform. In particular, the server(s) 20 may suggest (e.g., to one or more owners or members of the community) that the community be closed, suspended or terminated due to lack of activity over a specified period of time. A suspension of the trending topic community may be utilized in scenarios in which the weighted value of the trending topic spikes and then decreases in a cyclical manner over a time period”, Griffin [0051]).  
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Griffin’s method of determining the identifier is no longer trending; and terminating the communication channel with Rao’s method of terminating the communication channel wherein common identifier identifies topics and Perez for a method of determining the common identifier is no longer trending; and terminating the communication channel.  One would have been motivated to make such a combination for the benefit of being able to "provide and enhance social relations between participants within such platforms”, (Griffin [0002]). 

As for claim 5, limitations of parent claim 1 have been discussed above.  Perez discloses method comprising 
for at least one of the users of the plurality of users, prior to connecting to the communication channel, receiving a user identification indicating a user identity associated with the communication platform 
(Perez paragraph [0026] discloses providing user identification, handle 21 - Matt 165 and James 316, as shown in figure 3A, 3B, and 3C; Perez paragraph [0027] discloses providing location indicator, maximum distance range, as shown in figure 4B). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Rao in view of Griffin in view of Vadlankonda, U.S. Patent Application Publication No. 20070239885 filed on 4/7/2006 (hereinafter Vadlankonda).  

As for claim 6, limitations of parent claim 5 have been discussed above.  Perez discloses method wherein 
the communication channel operates using a communication mode being at least one of: an open communication mode and a touch-to-talk communication mode, the method further comprising: receiving a user selection for changing the communication mode; and updating the user communication within the communication channel based on the change in the communication mode 
(Perez paragraph [0016], [0029] discloses changing communication mode to "talk" mode in response to selection of talk button). 

Vadlankonda also discloses method wherein 
the communication channel operates using a communication mode being at least one of: an open communication mode and a touch-to-talk communication mode, the method further comprising: receiving a user selection for changing the communication mode; and updating the user communication within the communication channel based on the change in the communication mode 
(Vadlankonda [0002], [0013], [0015], [0023] discloses switching participant mode from PTT (push-to-talk) mode to full-duplex mode (normal talk and listen mode) via selection in the user interface; "Participant initiated mode changes may be implemented in a similar manner to that of moderator-initiated upgrades/downgrades. For example, a GUI may list the current modality and permit the user/participant to switch modalities, i.e., from PTT to full-duplex, or vice versa", Vadlankona [0015]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Vadlankonda with Perez, Rao, and Griffin for the benefit of being able to enable users to connect via either half-duplex mode (PTT) or full-duplex mode (normal talk and listen).   


Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Rao in view of Griffin in view of Nylund, U.S. Patent Application Publication No. 2012/0200419, filed on 2/9/2011 (hereinafter Nylund).


As for claim 7, limitations of parent claim 6 have been discussed above.  Perez discloses method comprising 
providing a visual display on the communication platform of active engagement of the plurality of users engaging the communication channel to distribute audio communication thereacross, including a visual display associated with the user when the user is actively talking 
(Perez paragraph [0030] discloses providing a visual display, picture of the speaker, indicating touch-talk-mode). 

Perez does not appear to explicitly disclose method comprising illuminating a visual display.  However, Nylund discloses system and method comprising
providing a visual display on the communication platform of active engagement of the plurality of users engaging the communication channel to distribute audio communication thereacross, including illuminating a visual display associated with the user when the user is actively talking 
(Nylund paragraph [0056] discloses displaying images of participants in a group call as shown in figure 5; Paragraph [0009], [0059] discloses illuminating the visual display of speaker to indicate which individual is speaking as shown in figure 5).  
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Nylund with Perez, Rao, and Griffin for the benefit of "facilitating the recognition of the service users which are presently speaking during a call", (Nylund [0005]). 

As for claim 8, limitations of parent claim 7 have been discussed above.  Perez discloses system and method comprising 
squelching one more of the plurality of users in a dynamic manner such that the one or more of the plurality of users are restricted from active communication; and providing a visual display of the squelching, the visual display visible within the communication platform 
(Perez paragraph [0029]-[0030] discloses squelching one or more users, only one participant 15 at a time can speak in the conference while others are muted,  and visual display of the squelching, picture of speaker is displayed). 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perez in view of Rao in view of Griffin in view of Tarte et al., U.S. Patent Application Publication No. 20110196969 filed on 2/8/2010 (hereinafter Tarte).

As for claim 9, limitations of parent claim 1 have been discussed above.  Tarte discloses system and method wherein the social networking system is disposed within the communication platform 
(Tarte paragraph [0032]-[0033] discloses the social networking system, a social networking application that allows a user to establish different types of communication sessions, is disposed within the communication platform, a social networking application 218). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Tarte with Perez, Rao, and Griffin for the benefit of being able to enable users to connect via social networking system with group members. 


Response to Arguments

Applicant argues "there are no priority concerns the present application properly notes priority claims dating to March 15, 2015, July 17, 2016, and April 17, 2017", (Remarks page 6).  

As stated above prior filed application No. 15489/244 do not provide disclosure for limitations “determining an identifier identifying a trending topic on a social networking system, wherein the trending topic is a topic of a plurality of social media posts posted on the social networking system”, “generating a communication channel within a communication platform based on the common identifier, the communication channel identified by the trending topic”, “in response to a join request from each of a plurality of users, connecting the plurality of users to the communication channel identified by the trending topic”, and “monitoring the social network system for determining if the identifier continues to identify the trending topic on the social network system to maintain the communication channel while the identifier identifies the trending topic” recited in independent claim 1.  
Application No. 13/837478 and Application No. 15489/244 do not appear to provide disclosure of Figures 2, 3, 4, and 15-17 as they have been added to the parent application 15/627120.
Application No. 13/837478 do not appear to provide disclosure of paragraphs [0008], [0099]-[0101], [0103]-[0109], and [0116]-[0127] as they have been added to parent application 15/627120. 
Application No. 15/489244 do not appear to provide disclosure of paragraphs [0008], [0055]-[0058] as they have been added to the parent application 15/627120.  

Applicant argues "Perez lacks many networking and conferencing technologies", (Remarks page 6).  

In response to applicants' argument that the reference fails to show certain features of applicants' invention, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and that "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d.  1865, 1868 (Fed. Cir. 2004).  

Rao discloses method comprising: determining an identifier identifying trending topic on a social networking system (Rao Col 3 Lines 9-15, Col 3 Lines 44-67 discloses identifier, hashtag, identifying trending topic, top posts in the last 24 hours as #trending24; Rao [abstract], Col 4 Lines 40-41 discloses posting topics on social network; "The platform enables individuals to post content to their social network, groups, direct messages, and one or more channels simultaneously, sequentially, time based, location based, or context based.", Rao [abstract]).  Conferencing technologies is not claimed. 

	Applicant argues "While Rao notes on col, 3, lines 44-46 that it "enables ad-hoc popup social channels to be created based on trending topics and semantic analysis," this differs from the claimed invention. In Rao, this is about filtering content - that "popup social channel" is merely the filtering factor. See also Fig. 10 of Rao illustrating this "channel" is actually just a filtering technique", (Remarks page 7).  

	In response to applicants' argument that the reference fails to show certain features of applicants' invention, it is noted that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and that the reference fails to show certain features of applicants' invention, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   

Perez discloses method comprising generating a communication channel within a communication platform based on the identifier, the communication channel identified by the topic (Perez paragraph [0013], [0014], [0027] discloses displaying communication channels based on category, roads subject, based on user handle and distance as shown in figure 4A; "Each of the conference categories 24 describes either the subject matter of the conference or a characteristic of the participants in the conference, such as their age, sports affiliations, proximity, interests, etc", Perez [0027]). 

	Rao discloses method comprising generating a communication channel within a communication platform based on the identifier, the communication channel identified by the trending topic (Rao Col 3 Lines 9-15 , Col 3 Lines 44-67 discloses creating channels based on trending topic, The social channels to be created based on trending topics and semantic analysis, Various channels may be created including for example: Top posts in the last 24 hours; Rao Col 8 Lines 29-35, Col 8 Lines 60-65 discloses creating channels based on trending topic, channel created when post exceed threshold; Rao Col 1 Lines 40-52 and Rao Col 2 Lines 1-12 discloses social networking system; "A channel may be created by the system and comprise of one or more individuals, users, places, objects, or other accounts and allow for a conversation thread or central repository of all items associated with the channel. Channels may be identified with a unique identifier and a public identifier with a prefix such as an hashtag # symbol or a #CH:<name> symbol for example. ", Rao (15) Col 3 Lines 9-15; "The present disclosure enables ad-hoc popup social channels to be created based on trending topics and semantic analysis. As an example, if several users are posting messages, pictures, and videos across various groups, a super channel and a super group or virtual channel may be dynamically created so as to collate and curate top content from the various networks into channel. The channel may have a specified time to live associated with it or a location or other entry criteria to join the channel. Various channels may be created including for example: Top posts in the last 24 hours (ex. #trending24); local_coffee_shop channel (ex: #coffee_shop_523); shopping channel (ex: #brandAchannel); and so forth. The platform may dynamically create #channels for example by looking at overlapping posts across multiple groups. As an example, if several posts about a news topic occur in a first group and several posts around the same topic occur in a second group a new channel or a set of posts from those two groups may be published into a separate channel. In certain instances, it may be less desirable to have content shared from private group chats into more public channels. In these instances, the channels may be created with hashtag indicators to facilitate individuals to include the hashtag in their responses. Alternatively, a digest of trending topics may appear in the channel, such as now trending: "5000+ people are discussing the election primaries." The channel creation may be done via a management tool for creating channels or via a decision engine implementation", Rao (18) Col 3 Lines 44-67).  

Applicant states "Griffin operates using existing trend identifier techniques because Griffin operates within an existing 'enterprise social software platform.' The teaching of Griffin is then disjointed between the 'enterprise collaboration platform' For example,  0019 states the Fig. 2 teaches an example of 'an enterprise social software environment or platform' but the device 6 engages other devices 6 (Fig. 1) and "connects with a host server 20 to facilitate communication and exchange of information with other computing devices 6 associated with users of the enterprise collaboration platform." (Griffin 0020)".  It is unclear what the applicant's argument is and what limitation this statement is addressing.  

Applicant argues "Griffin fails to teach or suggest, inter alia, 'monitoring the social network system for determining if the common identifier continues to identify the trending topic on the social networking system ...'. ", (remarks page 7) because "In Griffin, the analysis is to determine if the topic is trending. By contrast, claim 1 focuses on if the common identifier 'continues to identify the trending topic.' For instance, the common identifier can be used for different, even unrelated, topics. A common identifier may have identified a previously trending topic, but a current use of the common identifier may not being ‘identify[ing] the trending topic on the social network system.' ".

	In response to applicants' argument that the reference fails to show certain features of applicants' invention, it is noted that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). 

	Paragraph [0012], [0015], [0051], [0058] of application’s specification state, in part, the following:
[0012]      In one embodiment, the present invention operates within or in addition to an existing platform. For example, one embodiment may be a social media platform whereby users are posting messages and including common identifiers. One example of a common identifier may be a hashtag. 

[0015]     Additionally, the communication platform therein allows for the termination or dissolution of the channel when the underlying topic of conversation, as indicated by the common identifier, is no longer of presence importance. By way of example, if the common identifier is no longer a trending topic, the channel can then be terminated. 
[0051]      In the embodiment of Fig. 4, step 74 is determining if the topic identified by the common identifier is still trending. If yes, the method reverts back to steps 68 or 70. Once the topic is no longer trending, the channel may be then be terminated, step 76. 
[0058] When the topic is no longer active or trending, the channel may then be terminated, allowing for the creation of new channels on newly-trending topics.

	As stated in the rejection above, Rao discloses method comprising identifying topics, including trending topics with a common identifier, hashtag ("Top posts in the last 24 hours (ex. #trending24); local_coffee_shop channel (ex: #coffee_shop_523); ", Rao Col 3 Lines 44-67). 
	As stated in the paragraph [0015], [0051], and [0058] above, terminating a channel occurs "when the underlying topic of conversation, as indicated by the common identifier, is no longer of presence importance" exemplified by when "the common identifier is no longer a trending topic".  Paragraph [0058] further states that "When the topic is no longer active or trending, the channel may then be terminated". 
	Griffin discloses monitoring the social network system for determining if the  trending topic continues to be identified on the social network system to maintain the communication channel while the trending topic continues to be identified (Griffin paragraph [0051] determining if the trending topic continues to be identified to maintain communication channel, server continues to monitor trending topic for popularity or activity and may suggest community be closed if there is lack of activity over a specified period of time). 
	 As such, Griffith in view of Rao discloses monitoring the social network system for determining if the common identifier continues to identify the trending topic on the social network system to maintain the communication channel while the common identifier identifies the trending topic. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175